NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 12-1117
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                                  HAKEEN WILLIS,

                                                        Appellant


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D. C. No. 2-10-cr-00416-001)
                      District Judge: Honorable John R. Padova


                       Submitted under Third Circuit LAR 34.1(a)
                                   on March 7, 2013

                Before: SCIRICA, JORDAN and ROTH, Circuit Judges

                            (Opinion filed: March 15, 2013)



                                     OPINION


ROTH, Circuit Judge:

      Hakeen Willis appeals his conviction of robbery and conspiracy to commit

robbery under the Hobbs Act. Willis’s sole claim on appeal is that the government failed

to present sufficient evidence showing a nexus between the robbery and interstate
commerce to support his conspiracy conviction. For the reasons that follow, we will

affirm the judgment of the District Court.

I. Background 1

       Willis was tried and convicted of Hobbs Act robbery and conspiracy to commit

Hobbs Act robbery in connection with the robbery of three massage parlors in

Philadelphia, Pennsylvania. On appeal, he challenges the sufficiency of the evidence

only as related to his conviction for conspiracy. He claims that the evidence was

insufficient to prove one of the robberies, the one involving the New World Spa. He

argues that the jury may have been wrongly influenced by evidence related to that alleged

robbery when it convicted him of conspiracy.

       At trial, the government presented witnesses who identified Willis and described

his involvement in that robbery. A security guard testified that he purchased supplies for

the spa from stores in Cherry Hill, New Jersey. A patron testified that he traveled from

New Jersey—where he lived and worked—to Philadelphia to receive a massage;

however, he never received the massage because the robbery ensued shortly after his

arrival. Additionally, a spa employee testified that the business had a credit card

machine, although it is not clear whether the machine was working at the time of the

robbery.




       1
        We write primarily for the parties, who are familiar with the facts of this case.
Therefore, we will set forth only those facts necessary to our analysis.

                                             2
II. Discussion

       The Hobbs Act criminalizes “any act that in any way or degree obstructs, delays,

or affects commerce or the movement of any article or commodity in commerce, by

robbery or extortion.” 18 U.S.C. § 1951(a). The Hobbs Act defines “commerce” very

broadly, including all “commerce over which the United States has jurisdiction.” 18

U.S.C. § 1951(b)(3). To satisfy the interstate commerce requirement, the government

need only offer “proof of a de minimis effect on interstate commerce[.]” United States v.

Walker, 657 F.3d 160, 180 (3d Cir. 2011) (citations and internal quotation marks

omitted). “Moreover, the effect may be potential, not actual.” United States v. Powell,

693 F.3d 398, 402 (3d Cir. 2012) (citations omitted). We must reverse Willis’s

conviction if the evidence presented at trial would be insufficient to allow a rational trier

of fact to find a sufficient nexus to interstate commerce beyond a reasonable doubt.

United States v. Clausen, 328 F.3d 708, 711 (3d Cir. 2003).

       In Clausen, we held that evidence of a massage parlor servicing customers from

out of state, employing personnel from out of state, purchasing supplies from out of state,

advertising in newspapers, and taking payments in cash and by credit card was “more

than sufficient” to establish the de minimis effect on interstate commerce required by the

Hobbs Act. Id. at 712. Here, as set out above, we conclude that the government

presented sufficient evidence to the jury to establish a de minimis effect on interstate

commerce under the Hobbs Act.

III. Conclusion

       For the foregoing reasons, we will affirm the judgment of the District Court.


                                              3